Per Curiam.
We are of opinion that the right of the plaintiff to injunctive relief against the individual defendant is not sufficiently clear to entitle it at this time to a temporary injunction as granted by the order from which the appeal is taken. We do not pass upon the question as to such right at this time, leaving that to be determined upon the trial. The order appealed from should be modified by confining the injunction to the defendant corporation, and as so modified affirmed, without costs. Present— Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.; Clarke and Scott, JJ., dissented and voted for affirmance. Order modified as directed in opinion and as so modified affirmed, without costs. Order to be settled on notice.